Title: To James Madison from John Knapp, 9 July 1800
From: Knapp, John
To: Madison, James


Dr. Sir,
City Washington July 9th. 1800.
The moment no doubt is approaching, when we have reason to expect a change in Administration—under the present, I can never obtain a favor, my political opinions & sentiments are too well understood, to promise any thing, unless they are relinquished which never can be—but the period I hope is not far distant when Republicans will have the Government of this Country in their hands, & the idea of Monarchy, with all its concomitant evils must cease.
Permit me to solicit your interest & support my good friend with Mr. Jefferson, for the attainment of some eligible situation under his Administration, which indubitably is near at hand, I can furnish such testimonials as will meet his wishes, & as I uniformly supported the Constitution from its foundation & opposed every violation or infringment thereof—certainly I have a prior Claim to those whose sentiments had they power would have destroy’d the Constitution. My services in Various departments since the adoption of this Government, leads me to believe I could give general satisfaction, in any station I may be placed—& the friendship I flatter myself you entertain for me induces the belief, that your exertions will not be wanting in my favor, as they are important to my interest. Since I left Phila. I commenced Lumber Merchant here, but find it by no means answer[s] my expectations, which makes me anxious to obtain some permanant place, under the Government, & my republican friends I trust will support me.

While at Petersburg last winter I visited Richmond, for the express purpose of seeing yourself & Mrs. Madison, but unfortunately your departure took place the day preceeding my arrival. Mrs. Knapp wrote Mrs. Madison by post the 13th. of May last from this City, but her silence induces the belief that the letter miscarried.
Mrs. Knapp offers her best respects to Mrs. Madison & yourself, make mine acceptable also, & consider me Dr. Sir, with the greatest friendship Yr. Obt. sert.
Jno. Knapp.
PS. A few lines in answer to this will give me considerable pleasure, which I hope you will not refuse. Mrs. K is equally anxious to hear from your good Lady, whose presence would cheer our Cot. God bless you both
J K.
